ACCEPTED
                                                                                                          12-14-00014-CV
                                                                                               TWELFTH COURT OF APPEALS
                                                                                                           TYLER, TEXAS
                                                                                                     1/22/2015 9:16:31 AM
                                                                                                             CATHY LUSK
                                                                                                                   CLERK




                                                                                         FILED IN
                                                                                 12th COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                 1/22/2015 9:16:31 AM
Russell G. Thornton                                                                   CATHY      S. LUSK
                                                                                        rthornton@trtblaw.com
  214.954.2217                                                                              Clerk

                                               January 22, 2015

Ms. Jennifer Lowrance, CSR                                                                VIA E-FILE
7th District Court
Smith County Courthouse
100 N. Broadway, Room 203
Tyler, Texas 75702

            Re:       Cause No. 13-0984-A
                      Jody Delaune, et al vs. East Texas Medical Center EMS, et al
                      Our File No. 2070/13249

Dear Ms. Lowrance:

        My law firm represents East Texas Medical Center d/b/a East Texas Medical Center
Emergency Medical Services in the above-referenced matter. We are appealing the Court’s Final
Judgment to the Twelfth Court of Appeals in Tyler. A Notice of Appeal has been filed with the
trial court and the court of appeals.

       This letter is to ask you to please prepare, file, and certify an original and one copy of the
Reporter’s Record containing all trial proceedings from November 18, 2014 through
November 24, 2014, in this matter. I would ask that this Reporter’s Record comply with the
TEXAS RULES OF APPELLATE PROCEDURE.

            Please let us know the costs of preparing the transcript.

       Thank you for your assistance in this matter. Please contact me at 214-954-2217 with
any questions you may have.

                                                           Very truly yours,

                                                           /s/Russell G. Thornton
                                                           Russell G. Thornton
RGT:blm

Cc:         Mr. Ryan Krebs, M.D., J.D. (via E-Serve/E-Mail & CMRRR)




Document #222303